              Case 1:17-cr-00422-PKC Document 118
                                              116 Filed 04/22/21
                                                        10/15/20 Page 1 of 3




COPY MAILED TO: Alpha Diawara, Register Number: 79396-054, Big Spring
Correctional Institution, 2001 Rickabaugh Drive, Big Spring, TX 79720
                  Case 1:17-cr-00422-PKC Document 118
                                                  116 Filed 04/22/21
                                                            10/15/20 Page 2 of 3




Under the CARES Act, the Court does not have the authority to order that a
portion of a defendant's sentence be served in home confinement. That
authority is entrusted to the Bureau of Prisons. If defendant is seeking a
sentence reduction under the First Step Act, he must first make application to
the Warden of the facility, and after either it is denied or 30 days have passed,
he may file an application with the Court for a sentence reduction for
"extraordinary and compelling" reasons. The application for appointment of
counsel is DENIED without prejudice.
SO ORDERED.
4/22/21
Case 1:17-cr-00422-PKC Document 118
                                116 Filed 04/22/21
                                          10/15/20 Page 3 of 3
